FILED
                            NOT FOR PUBLICATION                               MAY 18 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50351

               Plaintiff - Appellee,              D.C. No. 2:10-cm-00156-UA

  v.
                                                  MEMORANDUM *
LAMONT TARKINGTON, a.k.a. Michael
Skaggs,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       California state prisoner Lamont Tarkington appeals pro se from the district

court’s denial of his motion for disclosure of cell site and cell tower records

furnished in connection with a grand jury investigation under Federal Rule of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Criminal Procedure 6(e)(3)(E)(i). We affirm.

      The district court did not abuse its discretion in denying Tarkington’s

motion. See Fed. R. Crim. P. 6(e)(3)(E)(i); Douglas Oil Co. of California v. Petrol

Stops Northwest, 441 U.S. 211, 228 (1979) (district court’s decision under Rule

6(e) reviewed for abuse of discretion). We express no opinion as to Tarkington's

entitlement to his cell site or cell tower records in either his pending state habeas

proceedings or any subsequently filed federal habeas action.

      All pending motions are denied as moot.

      AFFIRMED.




                                           2                                     10-50351